Title: To George Washington from James Tilton, 25 April 1789
From: Tilton, James
To: Washington, George



Sir,
Dover [Del.] 25 April 1789.

However unexceptionably I may have conducted the business of the continental loan-office of Delaware, I have reason to think I shall not be without a competitor in the appointments to be made under the new constitution of the United States. It is not surprising, indeed, amidst the present rage for office, that the modification necessary under the new government, should afford a pretext for a change of the officer, although the duties of the office may be substantially the same. As I believe & am confident, Sir, that you will act without favour, affection or partiality, in this important business; that your view in appointments will constantly be directed to the public good; with an eye to the encouragement of virtue & the suppression of vice; and that talents & integrity are the qualifications you will especially insist upon; I have only to intreat your Excellency, to give so much attention to my case, as to examine & determine for yourself; whether my past conduct shews me deserving of a continuance in my office, however modified hereafter.
I believe the Honble Commissioners of the Treasury have been well satisfied with my past transactions; and I trust, they would not recommend a change. The Honble Robert Morris, while Financier, was pleased to express his good opinion of me, both as to talents & Integrity; I hope nothing has happened to change his Judgment of me, in one respect or another. The officers of the late Delaware Regiment, who are more interested

in the appointment of a Loan officer, than any other class of citizens, I am persuaded would be unanimous for my reappointment. And I believe, that every disinterested untainted revolutionist in the state would favour the expectations I have of continuing in office. When through these channels it shall appear, that I am not unworthy of trust, & confidence, I shall hope for Your Excellency’s nomination to the office I now hold, and that I shall not be rejected by the Senate.
It may be observed, that I do not refer your Excellency to the Delegates of Delaware; and I hope the reasons are obvious: for even in your private retreat, I am persuaded your fatherly regard for the common good & interest of America, has penetrated the continent, and that your patriotic attentions have extended to the politics of little Delaware, as well as the more important states. With the greatest respect, I have the honor to be, Your Excellency’s most obt Servt

James Tilton.

